NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUN 14 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 18-30232

                Plaintiff-Appellee,              D.C. No. 4:18-cr-00016-BMM-1

 v.
                                                 MEMORANDUM*
DEZIRAE DAWN LIGHTHIZER,

                Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Dezirae Dawn Lighthizer appeals from the district court’s judgment and

challenges the $4,500 order of restitution imposed following her guilty-plea

conviction for counterfeiting obligations or securities of the United States, in

violation of 18 U.S.C. § 471. We have jurisdiction under 28 U.S.C. § 1291, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Lighthizer’s
request for oral argument is denied.
we affirm.

      Lighthizer contends that the district court erred by finding that she caused

the losses suffered by several of the victims for whom she was ordered to pay

restitution. We review the amount of a restitution award for abuse of discretion,

and the factual findings supporting an order of restitution for clear error. See

United States v. Galan, 804 F.3d 1287, 1289 (9th Cir. 2015). The district court

heard testimony from a law enforcement agent linking each of the transactions for

which restitution was ordered to the serial numbers of the counterfeit bills that

Lighthizer admittedly placed into circulation. On this record, the district court did

not clearly err in finding that Lighthizer caused the losses, and it did not abuse its

discretion by ordering Lighthizer to pay $4,500 in restitution. See United States v.

De La Fuente, 353 F.3d 766, 772-73 (9th Cir. 2003).

      AFFIRMED.




                                           2                                     18-30232